DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains 152 words, more than the 50 to 150 words allowed.  The Examiner considers words such as “platelet-rich” to be two words, not one.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: please also insert the WIPO patent publication number and publication date after the application number/filing date provided, for paragraph 1 of the Specification.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “the separated platelets” on line 15 should be rewritten as “separated platelets” since it is the first recitation of this limitation in the claim.  It is considered inherent based upon the earlier recitation of “separate platelets” on line 13 of the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “the separated platelets” on line 4 should be rewritten as “separated platelets” since it is the first recitation of this limitation in the claim.  It is considered inherent based upon the earlier recitation of “separating platelets” on line 3 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 10 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a reusable hardware apparatus” on line 5.  It is not clear if this limitation is the same limitation as “a reusable hardware apparatus” on line 2 of the claim, or if this is a different “reusable hardware apparatus” limitation altogether.  Examiner interprets it to be the same.
Claim 1 recites the limitation “a separation device” on line 5.  It is not clear if this limitation is the same limitation as “a separation device” on line 2 of the claim, or if this is a different “separation device” limitation altogether.  Examiner interprets it to be the same.
Claim 1 recites the limitation “platelets” and “plasma and platelets” on lines 6-7 of the claim.  It is not clear if this limitation is the same limitation as “plasma and platelets” as on lines 4-5 of the claim, or if this is a different group of “plasma and platelets” limitations altogether.  Examiner interprets it to be the same.
Claim 1 recites the limitation “a fluid” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “a fluid” on line 4 of the claim, or if it is a different “fluid” limitation altogether.  Examiner interprets it to be the same.
Claim 5 recites the limitation “plasma” on line 2.  It is not clear if this limitation is the same limitation as “plasma” on line 4 of Claim 1, or if this is a different “plasma” limitation altogether.  Examiner interprets it to be the same.
Claim 6 recites the limitation “the collection of platelets”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “platelets” on line 13 of the claim. It is not clear if this limitation is the same limitation as “platelets” on line 12 of the claim, or if this is a different “platelets” limitation altogether.  Examiner interprets it to be the same.
Claim 6 recites the limitation “the filtered platelets” on line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “platelets” on line 3 of the claim.  It is not clear if this limitation is the same limitation as “plasma and platelets” as on line 2 of the claim, or if this is a different group of “plasma and platelets” limitations altogether.  Examiner interprets it to be the same.
Claim 10 recites the limitation “the filtered platelets” on line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14, 16, 17, 19 & 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barry, Jr. et al., (“Barry”, US 2012/0175313).
Claims 1-3 & 5 are directed to a disposable processing circuit, an apparatus or device type invention group.
Regarding Claims 1-3 & 5, Barry discloses a disposable processing circuit configured for use in combination with a reusable hardware apparatus including a separation device, (Blood Processing Device 14, Fluid Circuit 12 and Case 18, See Figure 1 & 2, See paragraph [0029] & [0030]), the processing circuit comprising: 
a processing chamber configured to receive a fluid including plasma and platelets, (Blood Processing Chamber 66, See Figure 2, See paragraph [0037]), and associable with a separation device of a reusable hardware apparatus for separation of platelets from at least a portion of another constituent of a fluid including plasma and platelets, (Blood Processing Chamber 66, Centrifuge Station 44, In-Process Container 80, See Figure 4 or 5, See paragraph [0049] & [0037]); 
a size exclusion filter in downstream fluid communication with the processing chamber and configured to remove platelet clumps from separated platelets conveyed therethrough from the processing chamber, (In-line Leukoreduction Filter 68, or Interior Cavity 32 of Cassette 28, See Figures 2 or 3, and See paragraphs [0037] or [0033]); 
a platelet storage container in downstream fluid communication with the size exclusion filter and configured to receive filtered platelets from the size exclusion filter, (Platelet Collection Container 60, See Figure 2, See paragraph [0037]); and 
an additive container in upstream fluid communication with the size exclusion filter, (Plasma Collection Container 62, See Figure 2, See paragraphs [0037] & [0038]).
Additional Disclosures Included:
Claim 2: The disposable processing circuit of claim 1, further comprising a cassette, wherein the processing chamber and the additive container are in fluid communication with the size exclusion filter through the cassette, (Cassette 28 in fluid communication with Processing Chamber 66 and Plasma Collection Container 52, See Figures 1 & 2, and See paragraphs [0036]-[0038]).
Claim 3: The disposable processing circuit of claim 1, wherein the size exclusion filter is connected to the platelet storage container by a tubing segment, (Platelet Collection Container 60 has in-line Leukoreduction Filter 68, See Figure 2, See paragraph [0037], [0087] & [0090]).
Claim 5: The disposable processing circuit of claim 1, wherein the additive container is configured to receive plasma from the processing chamber, (Plasma Collection Container 62 receives plasma from Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Claims 6-9 & 16-19 are directed to a system for the collection of platelets, an apparatus or device type invention group.
Regarding Claims 6-9 & 16-19, Barry discloses a system for the collection of platelets, (See paragraph [0085]), comprising: 
a disposable processing circuit, (Fluid Circuit 12, See Figure 1 & 2, See paragraph [0029] & [0030]), including 
a processing chamber, (Blood Processing Chamber 66, See Figure 2, See paragraph [0037]),
a size exclusion filter in downstream fluid communication with the processing chamber, (In-line Leukoreduction Filter 68, or Interior Cavity 32 of Cassette 28, See Figures 2 or 3, and See paragraphs [0037] or [0033]),
a platelet storage container in downstream fluid communication with the size exclusion filter, (Platelet Collection Container 60, See Figure 2, See paragraph [0037]), and 
an additive container in upstream fluid communication with the size exclusion filter, (Plasma Collection Container 62, See Figure 2, See paragraphs [0037] & [0038]); and 
a reusable hardware apparatus including a separation device, (Blood Processing Device 14 and Case 18, See Figure 1 & 2, See paragraph [0029] & [0030]), and a controller, (Controller 16, See Figure 1 & 2, See paragraph [0031]), wherein the controller is configured to operate the hardware apparatus to 
convey a fluid including plasma and platelets into the processing chamber, (Whole Blood via Umbilicus 92 into Chamber 66, See Figure 1, 2, 4 & 5, See paragraph [0049] & [0050]),
separate platelets from at least a portion of another constituent of the fluid in the processing chamber using the separation device, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049] & [0050]),
convey the separated platelets through the size exclusion filter to remove platelet clumps from the separated platelets, (Platelets separated in Leukoreduction Filter 68 on way to Platelet Collection Chamber 66, See Figures 2 & 5, See paragraph [0090]),
collect the filtered platelets in the platelet storage container, (Platelet Collection Chamber 66, See Figures 2 & 5, See paragraphs [0085], [0086] & [0090]), and 
convey an additive from the additive container through the size exclusion filter and into the platelet storage container, (Plasma from Plasma Collection Container 62 enters conduit with Leukoreduction Filter 68 to Platelet Collection Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Additional Disclosures Included:
Claim 7: The system of claim 6, wherein the separation device comprises a centrifuge, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049] & [0050]).
Claim 8: The system of claim 6, wherein the controller is further configured to operate the hardware apparatus to draw whole blood into the processing circuit from a blood source, (See paragraphs [0062] & [0063]), and said fluid comprises anticoagulated whole blood, (Anticoagulant Chamber 48 adds anticoagulant to whole blood, See Figures 2, 7A/7B, See paragraph [0065]).
Claim 9: The system of claim 6, wherein said at least a portion of another constituent of the fluid comprises red blood cells, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070] & [0072]).
Claim 16: The system of claim 6, wherein the disposable processing circuit further includes a cassette, with the processing chamber and the additive container being in fluid communication with the size exclusion filter through the cassette, (Cassette 28 in fluid communication with Processing Chamber 66 and Additive Solution Container 50, See Figures 1 & 2, and See paragraphs [0036]-[0038]).
Claim 17: The system of claim 6, wherein the size exclusion filter is connected to the platelet storage container by a tubing segment, (Platelet Collection Container 60 has in-line Leukoreduction Filter 68, See Figure 2, See paragraph [0037], [0087] & [0090]).
Claim 19: The system of claim 6, wherein the additive comprises separated plasma conveyed into the additive container from the processing chamber, (Plasma Collection Container 62 receives plasma from Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Claims 10-14 & 21 are directed to a disposable processing circuit, an apparatus or device type invention group.
Regarding Claims 10-14 & 21, Barry discloses a method for collecting platelets, (See paragraph [0085]), comprising: 
providing a fluid from a fluid source, (See paragraphs [0062] & [0063]), including plasma and platelets, (See paragraphs [0070], [0072] & [0073]); 
separating platelets from at least a portion of another constituent of the fluid, (Centrifuge Station 44 acting upon Processing Chamber 66 and separates platelets from red blood cells, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070], [0072] & [0073]); 
conveying the separated platelets through a size exclusion filter to remove platelet clumps from the separated platelets, (Platelets separated in Leukoreduction Filter 68 on way to Platelet Collection Chamber 66, See Figures 2 & 5, See paragraph [0090]); 
collecting the filtered platelets in a platelet storage container, (Platelet Collection Chamber 66, See Figures 2 & 5, See paragraphs [0085], [0086] & [0090]); and 
conveying an additive through the size exclusion filter and into the platelet storage container, (Plasma from Plasma Collection Container 62 enters conduit with Leukoreduction Filter 68 to Platelet Collection Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Additional Disclosures Included:
Claim 11: The method of claim 10, wherein said separating platelets from at least a portion of another constituent of the fluid comprises separating platelet-rich plasma from said at least a portion of another constituent of the fluid, (Centrifugal Station 44 acting on Processing Chamber 66, See Figure 2 & 7A/7B, See paragraph [0070]), and the separated platelets comprise platelet-rich plasma, (See paragraph [0073]).
Claim 12: The method of claim 10, wherein said separating platelets from at least a portion of another constituent of the fluid comprises separating platelet-rich plasma from said at least a portion of another constituent of the fluid, (Centrifugal Station 44 acting on Processing Chamber 66, See Figure 2 & 7A/7B, See paragraph [0073]), separating the platelet-rich plasma into concentrated platelets and platelet-poor plasma, (See paragraph [0074]), and resuspending the concentrated platelets, (See paragraph [0083]), and the separated platelets comprise resuspended platelets, (See paragraph [0083]).
Claim 13: The method of claim 10, wherein the separated platelets are separated from the at least a portion of another constituent of the fluid by centrifugation, (Centrifuge Station 44 acting upon Processing Chamber 66 and separates platelets from red blood cells, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070], [0072] & [0073]).
Claim 14: The method of claim 10, wherein the fluid comprises anticoagulated whole blood, (Anticoagulant Chamber 48 adds anticoagulant to whole blood, See Figures 2, 7A/7B, See paragraph [0065]), and said at least a portion of another constituent of the fluid comprises red blood cells, (Centrifuge Station 44 acting upon Processing Chamber 66, See Figures 1, 2, 4 & 5, See paragraphs [0049], [0050], [0070] & [0072]).
Claim 21: The method of claim 10, wherein the additive comprises plasma separated from the fluid, (Plasma Collection Container 62 receives plasma from Chamber 66, See Figure 2, 9A/B, See paragraph [0062] & [0085]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Radwanski et al., (“Radwanski”, US 2014/0037750).
Claim 4 is directed to a disposable processing circuit, an apparatus or device type invention group.
Regarding Claim 4, Barry discloses the disposable processing circuit of claim 1, but does not explicitly disclose wherein the additive container includes a synthetic platelet storage media.
Radwanski discloses a processing circuit, (See Abstract and See paragraph [0097], Radwanski), wherein the additive container includes a synthetic platelet storage media, (See paragraphs [0096] & [0098], Radwanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable processing circuit of Barry by incorporating 
wherein the additive container includes a synthetic platelet storage media
as in Radwanski because “reducing the amount of residual plasma in platelet concentrate and then combining the plasma-reduced concentrate with a synthetic storage medium may have advantages, such as preserving the in vivo viability of platelets and achieving extended storage time of such platelets”, (See paragraph [0024], Radwanski).
Claim 18 is directed to a system for the collection of platelets, an apparatus or device type invention group.
Regarding Claim 18, Barry discloses the system of claim 6, but does not explicitly disclose wherein the additive includes a synthetic platelet storage media.
Radwanksi discloses a system, (See Abstract and See paragraph [0023], Ohashi), wherein the additive includes a synthetic platelet storage media, (See paragraphs [0096] & [0098], Radwanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Barry by incorporating 
wherein the additive includes a synthetic platelet storage media
as in Radwanski because “reducing the amount of residual plasma in platelet concentrate and then combining the plasma-reduced concentrate with a synthetic storage medium may have advantages, such as preserving the in vivo viability of platelets and achieving extended storage time of such platelets”, (See paragraph [0024], Radwanski).
Claim 20 is directed to a method for collecting platelets, a method type invention group.
Regarding Claim 20, Barry discloses the method of claim 10, but does not explicitly disclose wherein the additive includes a synthetic platelet storage media.
Radwanski discloses a method, (See Abstract and See paragraph [0097], Radwanski), wherein the additive includes a synthetic platelet storage media, (See paragraphs [0096] & [0098], Radwanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Barry by incorporating 
wherein the additive includes a synthetic platelet storage media
as in Radwanski because “reducing the amount of residual plasma in platelet concentrate and then combining the plasma-reduced concentrate with a synthetic storage medium may have advantages, such as preserving the in vivo viability of platelets and achieving extended storage time of such platelets”, (See paragraph [0024], Radwanski).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779